DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 18 December 2020.
Claims 1-20 are currently pending and have been examined.

			
Specification
The abstract of the disclosure is objected to because it is 154 words.  Correction is required.  See MPEP § 608.01(b).

Duplicate Claims
Applicant is advised that should claims 7-11 be found allowable, claims 16-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). See the 112(b) rejection below for additional details. 

Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 recites “external revenue component configured to manage ticketing costs based on manage revenue from products or sponsorships,” emphasis added. For purposes of examination this is being interpreted as “external revenue component configured to manage ticketing costs based on  Appropriate correction is required.
Claim 5 is objected to because line 2 recites, in relevant part, “determine projected input from the external revenue component meets or excess the threshold value.” For purposes of examination, and based on the recitation of claim 6 which further limits claim 5, this is being interpreted as “determine whether projected input from the external revenue component meets or excess the threshold value.” Appropriate correction is required. 
Claim 7 is objected to because line 3, read in light of the preamble, recites “wherein the system is configured to: localized ticketing of persons at the live performance.” For purposes of examination, and in light of the other limitations, this is being interpreted as “wherein the system is configured to: manage localized ticketing of persons at the live performance.” Appropriate correction is required.
Claim 12, line 1 recites “a computer implement method for remote event management.” For purposes of examination, this is being interpreted as “computer implemented method.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As currently recited, claims 14-20 depend, directly or indirectly, from claim 1, which is a system claim. However, each of claims 14-20 recite a method, not a system. Therefore, there is insufficient antecedent basis for “the method” of each of claims 14-20. For purposes of examination, this is being interpreted as a typo, in which claims 14-20 are intended to depend from claim 12, which is a method claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-11 recite a system, and claims 12-20 recite a method. These are statutory categories.
Step 2A, prong 1: Independent claim 1 recites hosting a ticketing operation for a live performance and remote streamed live event and managing a ticket pool for the live performance and the remote streamed event. Independent claim 12 recites hosing a ticketing operation for a live performance and remote streamed live event; displaying an in-person interface ticketing services; executing a remote box office service and; and managing a ticket pool for the live performance and the remote streamed event. Hosting a ticketing service and managing a ticket pool constitutes a commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited elements. Both of claims 1 and 12 recite that the system includes a processor, a ticketing interface which include a kiosk or POS, and an “online ticketing platform.” Applicant’s originally filed specification discloses that the kiosk, POS, and “online ticketing platform” are executed by a processor on p. 3, l. 29—p.4, l. 2, which leads to an interpretation that these elements are software modules executed by the processor. Therefore, these are generically recited computing elements. Claim 1 also recites that the processor is operatively connected to a memory, which is also a generically recited computing element. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with at least one of additional steps or rules to be followed for the for the commercial interaction or fundamental economic practices, also falling within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 2 recites limiting the purchase price to face value ticket sale and redemption. Claims 3 and 13 recite managing sponsorship operations for the live performance or remote streamed live event. Claim 4 recites managing ticket costs based on managing revenue from products or sponsorships. Claims 5 and 14 recite determining a threshold value for ticketing operations, determining projected input from the external revenue component meets or excess the threshold value, and, in claim 14, dynamically defining ticketing parameters according to the threshold. Claims 6 and 15 recite dynamically adjusting volume or value to achieve the threshold based on projected input. Claims 7 and 16 recite managing execution of an in-person live performance; controlling localized ticketing of persons at the live performance; executing virtual event spaces for the live performance; ticketing for access to the virtual space; and broadcasting the live performance to ticketed users through the virtual space. Claims 8 and 17 recite executing in-person event ticketing and virtual event ticketing, and enabling an event to be attended both in-person or virtually by at least a respective participant. Claims 9 and 18 recite executing a distribution period that includes virtual ticket distribution and in-person ticket distribution; and controlling transitions between in-person tickets and virtual tickets. Claims 10 and 19 recite managing ticket distribution and redemption via a virtual venue and an in-person venue during event execution. Claims 11 and 20 recite broadcasting the event online; and securing access to broadcast content based on secured tickets.
Step 2A, prong 2: Dependent claims 2 and 3 recite an “external revenue component.” The external revenue component appears to be disclosed as another software module executed by the processor, based on the disclosure of p. 9, ll . 9-15 and figs. 1 and 2. Therefore, this is a generically recited computing element. The dependent claims do not otherwise recite additional elements other than those disclosed in the independent claims. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20180039916 to Ravindra (“Ravindra”).
Claim 1
Ravindra discloses the following elements:
A remote event management system, comprising at least one processor operatively connected to a memory: ([0013] system server for event ticketing; [0021]-[0022] digital event manager implemented using a processor, memory, and instructions)
the at least one processor when executing is configured to: ([0021]-[0022] digital event manager implemented using a processor, memory, and instructions)
host a ticketing interface for a live performance and remote streamed live event, wherein the ticketing interface includes: ([0013] electronic tickets for a forum at which an event takes place; forum may include a physical venue or a digital venue; digital event may include a live or previously recorded video of a tangible event)
an in-person interface for kiosk or POS ticketing services; ([0016] user may search for tickets via a client device)
a remote box office service; ([0020] digital event manager may implement a marketplace interaction that facilitates purchase of an electronic ticket for accessing the digital event)
and an online ticketing platform configured to manage a ticket pool for the live performance and the remote streamed event. ([0025] venue information database may store venue information pertaining to one or more particular events; may include pricing, seating information; [0029] digital event manager may include information such as ticket price for digital events)
As currently recited, the claim does not require a reading that the remote box office service is a point of sale for digital tickets separate from the kiosk or POS ticketing services. The broadest reasonable interpretation of the claim is that tickets can be purchased from a remote box office service via the kiosk/POS. Applicant’s originally filed specification merely discloses the same language verbatim on p. 3, l. 31—p. 4, l.1; p. 4, ll. 29-30; and p. 9, ll. 4-5. It does not otherwise distinguish the box office services. If Applicant wishes to distinguish that tickets for a physical attendance may be sold via one apparatus and tickets for a digital attendance may be sold via a separate apparatus, characterizing the ticket type rather than the hardware type may be helpful. For example “an in-person interface… configured to distribute tickets for physical attendance at an event venue,” and “a box office service configured to distribute tickets for virtual attendance via event streaming” may help to clarify the claim. 
Claim 3
Ravindra discloses the elements of claim 1, above. Ravindra also discloses:
external revenue component configured to manage sponsorship operations for the live performance or remote streamed live event. ([0027] system may overlay advertisements over venue information; [0059] output may include an advertisement or offer to purchase another ticket)
Claim 7
Ravindra discloses the elements of claim 1, above. Ravindra also discloses:
manage execution of an in-person live performance; ([0013] system may facilitate a tangible event at an event venue such as a sports event, a concert, and the like)
localized ticketing of persons at the live performance; ([0013] electronic tickets for a forum at which an event takes place; forum may include a physical venue or a digital venue; digital event may include a live or previously recorded video of a tangible event; [0042] system may collect information about a user, including geographic location information, to provide content that is more relevant to the user)
execute virtual event spaces for the live performance; ([0013] event may be broadcast via streaming or recorded for later viewing as a digital event)
ticketing for access to the virtual space; ([0013] electronic tickets for a forum at which an event takes place; forum may include a physical venue or a digital venue; digital event may include a live or previously recorded video of a tangible event)
and secure broadcast of the live performance to ticketed users through the virtual space. ([0020] the system may limit who can access the digital event to devices authorized by the user)
Claim 8
Ravindra discloses the elements of claim 7, above. Ravindra also discloses:
wherein the at least one processor is configured to execute in-person event ticketing and virtual event ticketing, allowing an event to be attended both in-person or virtually. ([0013] electronic tickets for a forum at which an event takes place; forum may include a physical venue or a digital venue; digital event may include a live or previously recorded video of a tangible event; [0039] users may attend an event virtually)
Claim 9
Ravindra discloses the elements of claim 8, above. Ravindra also discloses:
wherein the system configured to manage a distribution period that includes virtual tickets and in-person tickets and enables transitions between in-person tickets and virtual tickets. ([0013] electronic tickets for a forum at which an event takes place; forum may include a physical venue or a digital venue; digital event may include a live or previously recorded video of a tangible event; [0039] users may attend an event virtually; tickets may be purchased before, during, or after the event)
Under the plain language meaning of a system which “enables transitions between in-person tickets and virtual tickets,” the claim is met. If Applicant is intending this claim to recite that a user may switch between virtual attendance and in-person attendance, amending the claim to recite “attendance” instead of or in addition to “ticket” may help. For example, “enables users to transition between in-person attendance tickets and virtual attendance tickets” would help to overcome the rejection on these grounds. 
Claim 10
Ravindra discloses the elements of claim 1, above. Ravindra also discloses:
wherein the at least one processor is configured to manage a virtual venue and an in-person venue during event execution. ([0013] venue may include a physical venue and a digital venue; system may record a physical event; [0020] digital event manager manages the viewing of the digital event; [0039] users may attend an event virtually; tickets may be purchased before, during, or after the event; [0059] system may output promotional materials during the digital event)
Claim 11
Ravindra discloses the elements of claim 1, above. Ravindra also discloses:
wherein the at least one processor is configured to: broadcast the event online; ([0013] digital event may be streamed live, streamed with a delay, and/or made available for later viewing)
and secure access to broadcast content based on secured tickets issued by the system. ([0020] the system may limit who can access the digital event to devices authorized by the user; [0011] system can ascertain which devices are authorized to attend the digital event; see also steps 325-355 of fig. 3)
Claim 12
Ravindra discloses the following elements:
A computer implement method for remote event management comprising: ([0013] system server for event ticketing; [0021]-[0022] digital event manager implemented using a processor, memory, and instructions)
hosting, by at least one processor, a ticketing interface for a live performance and remote streamed live event, wherein hosting includes: ([0021]-[0022] digital event manager implemented using a processor, memory, and instructions; [0013] electronic tickets for a forum at which an event takes place; forum may include a physical venue or a digital venue; digital event may include a live or previously recorded video of a tangible event)
displaying, by the at least one processor, an in-person interface for kiosk or POS ticketing services; ([0016] user may search for tickets via a client device; [0018] client device may include a display device; [0029] system may display, via user device, event data including name, content, price of ticket, etc. – this is displaying an in-person interface for kiosk or POS ticketing services)
executing, by the at least one processor, a remote box office service; ([0020] digital event manager may implement a marketplace interaction that facilitates purchase of an electronic ticket for accessing the digital event)
and executing, by the at least one processor an online ticketing platform configured to manage a ticket pool for the live performance and the remote streamed event. ([0025] venue information database may store venue information pertaining to one or more particular events; may include pricing, seating information; [0029] digital event manager may include information such as ticket price for digital events)
As currently recited, the claim does not require a reading that the remote box office service is a point of sale for digital tickets separate from the kiosk or POS ticketing services. The broadest reasonable interpretation of the claim is that tickets can be purchased from a remote box office service via the kiosk/POS. Applicant’s originally filed specification merely discloses the same language verbatim on p. 3, l. 31—p. 4, l.1; p. 4, ll. 29-30; and p. 9, ll. 4-5. It does not otherwise distinguish the box office services. If Applicant wishes to distinguish that tickets for a physical attendance may be sold via one apparatus and tickets for a digital attendance may be sold via a separate apparatus, characterizing the ticket type rather than the hardware type may be helpful. For example “an in-person interface… configured to distribute tickets for physical attendance at an event venue,” and “a box office service configured to distribute tickets for virtual attendance via event streaming” may help to clarify the claim.
Claim 16
Ravindra discloses the elements of claim 1, above. Ravindra also discloses:
managing, by the at least one processor, execution of an in-person live performance; ([0013] system may facilitate a tangible event at an event venue such as a sports event, a concert, and the like)
controlling, by the at least one processor, localized ticketing of persons at the live performance; ([0013] electronic tickets for a forum at which an event takes place; forum may include a physical venue or a digital venue; digital event may include a live or previously recorded video of a tangible event; [0042] system may collect information about a user, including geographic location information, to provide content that is more relevant to the user)
executing, by the at least one processor, virtual event spaces for the live performance; ([0013] event may be broadcast via streaming or recorded for later viewing as a digital event)
controlling, by the at least one processor, ticketing for access to the virtual space; ([0013] electronic tickets for a forum at which an event takes place; forum may include a physical venue or a digital venue; digital event may include a live or previously recorded video of a tangible event)
and securing, by the at least one processor, broadcast of the live performance to ticketed users through the virtual space. ([0020] the system may limit who can access the digital event to devices authorized by the user)
Claim 17
Ravindra discloses the elements of claim 16, above. Ravindra also discloses:
executing, by the at least one processor, in- person event ticketing and virtual event ticketing, and enabling an event to be attended both in- person or virtually by at least a respective participant. ([0013] electronic tickets for a forum at which an event takes place; forum may include a physical venue or a digital venue; digital event may include a live or previously recorded video of a tangible event; [0039] users may attend an event virtually)
Claim 18
Ravindra discloses the elements of claim 17, above. Ravindra also discloses:
executing, by the at least one processor, distribution period that includes virtual ticket distribution and in-person ticket distribution; ([0013] electronic tickets for a forum at which an event takes place; forum may include a physical venue or a digital venue; digital event may include a live or previously recorded video of a tangible event; [0039] users may attend an event virtually; tickets may be purchased before, during, or after the event)
and controlling, by the at least one processor, transitions between in-person tickets and virtual tickets. ([0013] electronic tickets for a forum at which an event takes place; forum may include a physical venue or a digital venue; digital event may include a live or previously recorded video of a tangible event; [0039] users may attend an event virtually; tickets may be purchased before, during, or after the event)
Under the plain language meaning of a system which “enables transitions between in-person tickets and virtual tickets,” the claim is met. If Applicant is intending this claim to recite that a user may switch between virtual attendance and in-person attendance, amending the claim to recite “attendance” instead of or in addition to “ticket” may help. For example, “enables users to transition between in-person attendance tickets and virtual attendance tickets” would help to overcome the rejection on these grounds. 
Claim 20
Ravindra discloses the elements of claim 1, above. Ravindra also discloses:
broadcasting, by the at least one processor, the event online; ([0013] digital event may be streamed live, streamed with a delay, and/or made available for later viewing)
and securing, by the at least one processor, access to broadcast content based on secured tickets issued by the method. ([0020] the system may limit who can access the digital event to devices authorized by the user; [0011] system can ascertain which devices are authorized to attend the digital event; see also steps 325-355 of fig. 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180039916 to Ravindra (“Ravindra”) in view of Non-Patent Literature “Ticketmaster’s Face Value Ticket Exchange” (“Ticketmaster”).
Claim 2
Ravindra discloses the elements of claim 1, above. Ravindra also discloses that the system can include pricing information for tickets in at least [0051]. Ravindra does not explicitly disclose that the purchase price and redemption are limited to face value. However, Ticketmaster discloses:
wherein the system is configured to limit purchase price to face value ticket sale and redemption. (ticket resales are limited to the original face-value of the ticket, which is the price set by the artist. This discloses both the purchase price and the redemption value. See p. 1 of attachment, and p. 3 showing the date published with the synopsis)
Ravindra discloses that the ticket purchase price can be included in the event information. Ticketmaster discloses limiting ticket purchase and redemption value to face value. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the pricing information of Ravindra the price limitation as taught by Ticketmaster because the face value is the “price[s] originally set by the artist.” 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180039916 to Ravindra (“Ravindra”) in view of U.S. Patent Publication No. 20090198528 to Kahn et. al. (“Kahn”).
Claim 4
Ravindra discloses the elements of claim 1, above. Ravindra also discloses that the system may overlay advertisements on screens for ticket purchase in at least [0027] and [0059]. Ravindra does not explicitly disclose that the ticket cost is managed based on revenue from products or sponsorships. However, Kahn discloses:
external revenue component configured to manage ticketing costs based on manage revenue from products or sponsorships. ([0090] value of attending includes non-ticket revenue such as merchandizing sales; value of attending may be used to determine ticket pricing; see also [0103])
Ravindra discloses that the system may allow for advertising over the ticket purchase interface. Kahn discloses that ticket pricing may be managed based on non-ticket revenue such as merchandising sales. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the advertising option of Ravindra the non-ticket revenue based ticket pricing as taught by Kahn in order to allow promoters to “price more aggressively.” Kahn, paragraph [0103]. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180039916 to Ravindra (“Ravindra”) in view of U.S. Patent Publication No. 20090198528 to Kahn et. al. (“Kahn”) and further in view of U.S. Patent Publication No. 20070055554 to Sussman et. al. (“Sussman”).
Claim 5
Ravindra in view of Kahn discloses the elements of claim 4, above. Ravindra also discloses that the system may overlay advertisements on screens for ticket purchase in at least [0027] and [0059]. Kahn also discloses that the system may consider minimum and maximum prices. To the extent that neither Ravindra nor Kahn explicitly disclose the elements of claim 5, Sussman discloses:
wherein the system is configured to determine a threshold value for ticketing operations and determine projected input from the external revenue component meets or excess the threshold value. ([0046] ticket pricing can be based on actual or predicted costs and actual or predicted revenues; [0139] advertising and merchandising revenues may be known or predicted; [0173] ticket prices may be set so as to cover costs of facility management and operations; [0123] ticket value and ancillary revenues (merchandising etc.) are used to evaluate and maximize total revenue; see also [0184]-[0185])
Ravindra in view of Kahn discloses a dynamic pricing system for tickets based on advertising and anticipated merchandising revenue. Sussman discloses that total revenues include ticket prices and ancillary revenues, and dynamically determining ticket prices thereon. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic pricing system of Ravindra in view of Kahn the total costs and revenues evaluation for ticket pricing as taught by Sussman in order to cover a “guarantee[s] [of] certain revenue to the performer.” Sussman, paragraph [0173]. 
Claim 6
Ravindra in view of Kahn and Sussman discloses the elements of claim 5, above. Ravindra also discloses that the system may overlay advertisements on screens for ticket purchase in at least [0027] and [0059]. Kahn also discloses that the system may consider minimum and maximum prices. To the extent that neither Ravindra nor Kahn explicitly disclose the elements of claim 6, Sussman discloses:
wherein the system dynamically adjusts volume or value to achieve the threshold based on projected input. ([0046] ticket pricing can be based on actual or predicted costs and actual or predicted revenues; [0139] advertising and merchandising revenues may be known or predicted; [0173] ticket prices may be set so as to cover costs of facility management and operations; [0123] ticket value and ancillary revenues (merchandising etc.) are used to evaluate and maximize total revenue; see also [0184]-[0185])
Ravindra in view of Kahn discloses a dynamic pricing system for tickets based on advertising and anticipated merchandising revenue. Sussman discloses that total revenues include ticket prices and ancillary revenues, and dynamically determining ticket prices thereon. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic pricing system of Ravindra in view of Kahn the total costs and revenues evaluation for ticket pricing as taught by Sussman in order to cover a “guarantee[s] [of] certain revenue to the performer.” Sussman, paragraph [0173]. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180039916 to Ravindra (“Ravindra”) in view of U.S. Patent Publication No. 20070055554 to Sussman et. al. (“Sussman”).
Claim 14
Ravindra discloses the elements of claim 1, above. Ravindra also discloses that the system may overlay advertisements on screens for ticket purchase in at least [0027] and [0059]. Ravindra does not explicitly disclose the elements of claim 14. However, Sussman discloses:
determining a threshold value for ticketing operations and determining projected input from the external revenue component meets or excess the threshold value; ([0046] ticket pricing can be based on actual or predicted costs and actual or predicted revenues; [0139] advertising and merchandising revenues may be known or predicted; [0173] ticket prices may be set so as to cover costs of facility management and operations; [0123] ticket value and ancillary revenues (merchandising etc.) are used to evaluate and maximize total revenue; see also [0184]-[0185])
and dynamically defining ticketing parameters according to the act of determine the threshold. ([0046] ticket pricing can be based on actual or predicted costs and actual or predicted revenues; [0173] ticket prices may be set so as to cover costs of facility management and operations; [0123] ticket value and ancillary revenues (merchandising etc.) are used to evaluate and maximize total revenue; see also [0184]-[0185])
Ravindra discloses ticket distribution system capable of providing advertising. Sussman discloses that total revenues include ticket prices and ancillary revenues including merchandising revenues, and dynamically determining ticket prices thereon. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the ticket allocation system of Ravindra the total costs and revenues evaluation for ticket pricing as taught by Sussman in order to cover a “guarantee[s] [of] certain revenue to the performer.” Sussman, paragraph [0173]. 
Claim 15
Ravindra in view of Sussman discloses the elements of claim 14, above. Ravindra also discloses that the system may overlay advertisements on screens for ticket purchase in at least [0027] and [0059]. To the extent that Ravindra does not explicitly disclose the elements of claim 15, Sussman discloses:
dynamically adjusting ticketing volume or ticketing value to achieve the threshold based on projected input. ([0046] ticket pricing can be based on actual or predicted costs and actual or predicted revenues; [0139] advertising and merchandising revenues may be known or predicted; [0173] ticket prices may be set so as to cover costs of facility management and operations; [0123] ticket value and ancillary revenues (merchandising etc.) are used to evaluate and maximize total revenue; see also [0184]-[0185])
Ravindra discloses ticket distribution system capable of providing advertising. Sussman discloses that total revenues include ticket prices and ancillary revenues including merchandising revenues, and dynamically determining ticket prices thereon. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the ticket allocation system of Ravindra the total costs and revenues evaluation for ticket pricing as taught by Sussman in order to cover a “guarantee[s] [of] certain revenue to the performer.” Sussman, paragraph [0173]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180039916 to Ravindra (“Ravindra”) in view of U.S. Patent Publication No. 20080109297 to Leach et. al. (“Leach”).
Claim 13
Ravindra discloses the elements of claim 12, above. Ravindra also discloses:
managing . ([0027] system may overlay advertisements over venue information; [0059] output may include an advertisement or offer to purchase another ticket)
Ravindra does not explicitly disclose a sponsor interface. However, Leach discloses a system which can determine the cost of tickets ([0086]) and which provides an advertiser interface to pay for placement of an advertisement etc. ([0198]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the advertisement overlay system of Ravindra an advertiser interface as taught by Leach so that “new future items may be nominated by the advertiser for production, distribution, and retail to a wide audience.” Leach, paragraph [0198].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180039916 to Ravindra (“Ravindra”) in view of U.S. Patent Publication No. 20120078667 to Denker et. al. (“Denker”).
Claim 19
Ravindra discloses the elements of claim 1, above. Ravindra also discloses:
managing, by the at least one processor, ticket distribution and redemption via a virtual venue . ([0013] venue may include a physical venue and a digital venue; system may record a physical event; [0020] digital event manager manages the viewing of the digital event; [0039] users may attend an event virtually; tickets may be purchased before, during, or after the event; [0059] system may output promotional materials during the digital event)
Ravindra discloses that the venue may include a physical venue presenting a tangible event to which tickets may be sold and that the tickets sold may be redeemed for access to the event. To the extent that Ravindra may be construed as failing to explicitly disclose redemption of the ticket at the in person venue, Denker discloses that a ticket may be scanned for redemption at the event venue to grant or deny access as in [0300]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the virtual ticket redemption for a tangible and virtual event of Ravindra the redemption of the ticket at the venue as taught by Denker in order to “determine [who has] arrived at the venue based on an indication that their ticket… has been scanned.” Denker, paragraph [0357]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628